Citation Nr: 1122622	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-46 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and an adjustment disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957 and from March 1961 to July 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for anxiety/depression. 

In February 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), directing the RO/AMC to obtain a complete copy of the Veteran's VA treatment records for any psychiatric disorder, and to schedule the Veteran for a VA psychiatric examination in order to obtain an opinion from a VA examiner as to the diagnosis, date of onset, and etiology of any current psychiatric disorder.  The RO/AMC acquired the Veteran's VA treatment records dated from January 1997 to December 2009 and afforded the Veteran a VA psychiatric examination in March 2011.  Subsequently, in an April 2011 supplemental statement of the case, the AMC affirmed the determinations previously entered.  The Board finds that the RO/AMC substantially complied with the February 2011 remand directives and that no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record does not establish that the Veteran currently has an acquired psychiatric disorder. 

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (West 2002 & Supp. 2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess, supra.

As to the duty to assist, the RO has obtained the Veteran's service treatment records, and his VA treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  The Veteran has additionally been afforded two VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he currently suffers from anxiety and depression that began while he was on active service.  He specifically alleges that he had a nervous breakdown while stationed in Germany and that his alleged current symptoms stem from that instance.

To establish service connection for the claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In adjudicating claims, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

With respect to the first required element to establish service connection, current diagnosis, the evidence of record is in conflict.  The Veteran filed the instant claim for service connection for anxiety and depression on August 21, 2007.  The Veteran's VA treatment records reveal that he presented for the first of a series of mental health consultations on August 7, 2007.  At this consultation, the Veteran reported to the VA physician that he had depression that would come and go, but that his anxiety was worse than his depression.  He reported that his main problem was poor sleep.  His mood was noted as anxious, but he was not sad, depressed, angry or euphoric.  The Veteran was given a prescription for celexa/trazadone for sleep.  He was diagnosed with an adjustment disorder with mixed emotions, and with a history of chronic mild anxiety.  The physician did not make a current diagnosis for anxiety.  The Veteran was seen by the same VA physician in November 2007, March 2008, June 2008, and April 2009 for follow-up mental health consultations.  In both the November 2007 and March 2008 consultations, the Veteran reported that his symptoms were improving with medication.  His mood and effective expression were noted as euthymic.  He was again diagnosed with an adjustment disorder with mixed emotions and a history of anxiety on each visit.  In the last two mental health consultations of record, in June 2008 and April 2009, the Veteran was again diagnosed with having a history of chronic anxiety but no diagnosis was made for an adjustment disorder.  During the April 2009 consultation the Veteran related that he had had some anxiety pertaining to the placement of a pacemaker three weeks previous, but reported "feeling safe" at the time of the consultation.  

The Veteran was afforded a VA psychiatric examination in July 2008.  The Veteran presented complaints of memory impairment, feeling depressed over finances and not having money to travel, and sometimes feeling anxious to do something.  The examiner noted that the Veteran had vague symptoms and that he could not obtain more detailed information from the Veteran concerning frequency, severity or duration of symptoms.  After examining the Veteran, the examiner came to the conclusion that any symptoms the Veteran may have been experiencing were mild or transient, and did not warrant a current mental disorder diagnosis.  The examiner also disagreed with the Veteran's previous adjustment disorder diagnosis, stating that his symptoms did not warrant such a diagnosis.  On this record the Board remanded the Veteran's appeal to the RO/AMC, as noted previously.  

In the Veteran's March 2011 VA psychiatric examination, the Veteran reported having difficulties due to the constant caretaking activities of his wife.  He reported experiencing sadness "all the time," but he was unable to provide more information as to severity and duration.  The examiner reported that despite continued queries, the Veteran was unable to affirm that he was currently experiencing any additional symptoms of anxiety or depression.  The Veteran reported feeling good most of the time, when his wife was not sick.  He further reported having difficulties intermittently following his discharge from active service but was unable to provide additional information regarding previous symptoms or periods of remission.  After examining the Veteran, the examiner concluded that the results of the examination appear unreliable to accurately reflect his true level of functioning because of the Veteran's vague response style, combined with the results of objective psychometric indicators.  The examiner additionally noted that the results were unreliable or inconsistent based in part on symptom exaggeration or feigning.  The examiner consequently could not make a current diagnosis or provide a general assessment of functioning score for the Veteran.  The examiner reported that her opinion was based on a thorough review of the Veteran's history as self-reported and found in military, medical, and treatment records from his claims file.  The examiner explained that, with respect to the Veteran's previous diagnosis for an adjustment disorder, the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) provides that such disorders are the result of the development of emotional or behavioral symptoms in response to an identifiable stressor occurring within three months of onset-indicating that the Veteran's symptoms were caused by a recent stressor.  The examiner further noted that the Veteran attributed his symptoms to the ongoing stressor of the constant caretaking responsibilities for his wife.  The examiner concluded that there was no objective evidence to create a nexus between the Veteran's previous in-service conditions in 1962 (i.e., anxiety, depression, and inadequate personality), and his adjustment disorder, as diagnosed in 2007.  The examiner finally concluded that, regarding the results of his July 2008 VA examination, the Veteran reported frequently experiencing an absence of symptoms which would be consistent with the previous examiner's opinion.



Based on this record, the Board finds that the medical evidence does not show that the Veteran currently has an acquired psychiatric disorder.  The Veteran's adjustment disorder has been noted as being temporary, it was not diagnosed in his last two VA mental health consultations and it was not diagnosed by either VA examiner.  Regardless, the March 2011 VA examiner concluded that there was no objective evidence to create a nexus between the Veteran's previous in-service conditions in 1962 (i.e., anxiety, depression, and inadequate personality) and the adjustment disorder, as diagnosed in 2007.  The Veteran has been noted as having some symptoms of anxiety but he has not been noted to have a current diagnosis of an anxiety disorder.  The mental health consultations only provide that he has been diagnosed as having a history of mild anxiety.  

In this regard, the Board notes that it has the freedom to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  In this case, the Board finds that the opinions provided by both VA examiners outweigh the mental health consultation reports with respect to any finding of a current psychiatric disorder.  The VA examination reports provide the rationale that any symptoms presented by the Veteran were vague and mild and that the Veteran appeared to either exaggerate or feign his symptoms.  After extensive prodding, neither examiner was able to elicit adequate information from the Veteran with respect to the severity, frequency, or duration of his symptoms.  

The Board takes note of the Veteran's contention that he must have a disability if he was discharged from active service based on a mental health condition.  Indeed, the evidence of record, including the Veteran's May 1957 and June 1962 separation examinations, April 1962 chronological record of medical care, and May 1962 psychiatric examination report, clearly reveals that the Veteran suffered from symptoms of depression and a nervous condition during active service.  However, the Veteran's past conditions do not warrant a finding that he has a current disability.  Rather, a thorough review of the record reveals that the Veteran's symptoms appear to be transient at best (e.g. the Veteran was shown to have some anxiety in VA treatment records dated in April 1994, but was not noted to have any symptoms of anxiety in VA treatment records dated between January 1997 and his first recent mental consultation in August 2007).  

In this regard, the Board notes that the Veteran is competent to report the symptoms of an acquired psychiatric disorder, including symptoms of anxiety and depression.  See Layno v. Brown, 6 Vet. App. 465 (1994) (defining competent testimony as that which the witness has actually observed and is within the realm of his personal knowledge through use of his senses).  However, any statements made by the Veteran regarding a current diagnosis for a psychiatric condition can only be mere speculation as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion regarding a current medical disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, the Veteran's opinion is insufficient to provide medical evidence of a current disability.  

As provided in Hickson, supra., in order to be considered for service connection, a claimant must first have a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of a diagnosis for an acquired psychiatric disorder, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).   

Accordingly, based on the foregoing, the Board finds that the preponderance of the evidence is against the claim and thus service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

See 38 U.S.C.A. 5107(b).  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and an adjustment disorder, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


